GUNTHER, Judge.
Husband appeals an order awarding temporary support to his wife.
We reverse because we agree with the husband’s contention that the trial court failed to give him an adequate opportunity to cross-examine his wife concerning her financial affidavit. Thus, we remand to the trial court to give the husband an opportunity to cross-examine the wife concerning her financial needs.
Upon remand, if the trial court alters the amount of temporary support awarded to the wife, the trial court, at its discretion, may take into consideration any amount previously paid pursuant to the order on appeal and make any adjustment or set-off necessary. Nothing in this opinion is to be construed as indicating that the husband should be completely absolved of any responsibility for paying temporary support during the time period following the entry of the order on appeal and this appeal.
REVERSED AND REMANDED.
ANSTEAD and GLICKSTEIN, JJ., concur.